  Case 3:20-cv-03066-TLB Document 6            Filed 12/17/20 Page 1 of 2 PageID #: 13




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION


AARON GENE NEWBERRY                                                              PLAINTIFF

V.                              CASE NO. 3:20-CV-03066

CAPTAIN JAMES LOOKINGBILL;
MAJOR JERRY WILLIAMS; and
NURSE C. KAUGMANN                                                            DEFENDANTS

                                  OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.

Plaintiff proceeds pro se and in forma pauperis (“IFP”). Plaintiff is incarcerated in the

Carroll County Detention Center.

       By Order (Doc. 4) entered on October 27, 2020, Plaintiff was directed to file a

complete IFP application. The IFP application was to be filed by November 17, 2020.

Plaintiff was advised that failure to comply with the Order “shall” result in the dismissal of

the case.

       On November 19, 2020, a show cause Order (Doc. 5) was entered. Plaintiff was

given until December 10, 2020, to show cause for his failure to obey the Court’s Order.

       To date, Plaintiff has not filed the IFP application. Plaintiff has not sought an

extension of time to comply with the Order. He has not responded to the show cause

order. No mail has been returned as undeliverable.

       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case

on the ground that the plaintiff failed to prosecute or failed to comply with an order of the

court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962)

(stating that the district court possesses the power to dismiss sua sponte under Rule

                                              1
  Case 3:20-cv-03066-TLB Document 6          Filed 12/17/20 Page 2 of 2 PageID #: 14




41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based

on “the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,

803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules

for the Eastern and Western Districts of Arkansas requires parties appearing pro se to

monitor the case, and to prosecute or defend the action diligently.

       Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute this case,

his failure to obey the order of the Court, and his failure to comply with Local Rule

5.5(c)(2).

       IT IS SO ORDERED on this 17th day of December, 2020.



                                                ______________________________
                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE




                                            2
